United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-1531
                                  ___________

United States of America,               *
                                        *
             Plaintiff - Appellee,      *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the District
Juan Francisco Gomez-Toledo, also       * of Minnesota.
known as Andres Antonio Castillo,       *
also known as Juan Gomez Toledo,        * [UNPUBLISHED]
also known as Rudy Martinez, also       *
known as Francisco Martinez, also       *
known as Raul Gomez, also known as *
Joel Torres, also known as Angel        *
Gomez,                                  *
                                        *
             Defendant - Appellant.     *
                                   ___________

                             Submitted: October 21, 2010
                                Filed: October 26, 2010
                                 ___________

Before MURPHY, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
       Juan Gomez-Toledo appeals the 70 month prison sentence the district court1
imposed after he pleaded guilty to unlawful reentry after deportation in violation of
8 U.S.C. § 1326(a) and (b)(2), and 6 U.S.C. §§ 202 and 557. Gomez-Toledo argues
on appeal that his sentence is unreasonable because the district court gave undue
weight to the advisory guideline sentence without weighing appropriately the other
factors in 18 U.S.C. § 3553(a). We affirm.

       Gomez-Toledo originally entered the United States illegally in 1984 from
Mexico. Between 1986 and 2006 he was removed from the United States seven times.
In 2009 Gomez-Toledo was again charged with and pled guilty to unlawful reentry
after removal. At sentencing the district court determined a total offense level of 21
and a criminal history category of V, resulting in an advisory guideline range of 70
to 87 months. The court sentenced Gomez-Toledo to 70 months.

       On appeal Gomez-Toledo argues that the district court gave undue weight to the
advisory guideline sentence and failed to give sufficient consideration to the
mitigating factors mentioned in his sentencing memorandum and his hearing
argument. We review the substantive reasonableness of a sentence under a deferential
abuse of discretion standard, according a "presumption of substantive reasonableness"
to sentences within the guidelines range. United States v. Luleff, 574 F.3d 566, 569
(8th Cir. 2009).

       After careful review, we conclude that the district court committed no
procedural error and imposed a substantively reasonable sentence. The record reflects
that the district court adequately considered the § 3553(a) factors without viewing the
guideline range as determinative. See United States v. Gray, 533 F.3d 942, 944 (8th
Cir. 2008) (application of guidelines sentence does not require lengthy explanation of


      1
       The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.

                                         -2-
§ 3553 factors). The record also reflects that the court carefully considered the
personal mitigating factors submitted by Gomez-Toledo but concluded that appellant's
significant criminal history and numerous unlawful reentries warranted a sentence
within the guideline range. See United States v. Feemster, 572 F.3d 455, 464 (8th Cir.
2009) (en banc). This was a permissible exercise of the court's considerable discretion
under Gall v. United States, 552 U.S. 38 (2007) and United States v. Booker, 543 U.S.
220 (2005).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -3-